NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JAN 23 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

ARTURO CARRILLO RODRIGUEZ,                       No. 12-74127

               Petitioner,                       Agency No. A076-365-221

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted January 21, 2014**

Before:        CANBY, SILVERMAN, and PAEZ, Circuit Judges.

       Arturo Carrillo Rodriguez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order affirming an

immigration judge’s denial of his motion to reopen alleging ineffective assistance


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                                                               12-74127
of counsel. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of

discretion the denial of a motion to reopen, Avagyan v. Holder, 646 F.3d 672, 674

(9th Cir. 2011), and we deny the petition for review.

      The BIA did not abuse its discretion in denying Carrillo Rodriguez’s motion

to reopen as untimely where it was filed thirteen years after his final order of

removal, see 8 C.F.R. § 1003.23(b)(4)(ii), and he failed to demonstrate the due

diligence necessary to warrant equitable tolling of the filing deadline, see Avagyan,

646 F.3d at 679 (equitable tolling is available to a petitioner who establishes that

he suffered from deception, fraud or error, and exercised due diligence in

discovering such circumstances).

      PETITION FOR REVIEW DENIED.




                                           2                                       12-74127